Title: To George Washington from John Searle, 15 July 1783
From: Searle, John
To: Washington, George


                        
                            Sir
                            Madeira 15th July 1783
                        
                        We think Ourselves very Highly Honor’d by the Receipt of your Excellency’s most Esteemed & obliging
                            Favour of the 1st of May, & we feel ourselves quite Happy at Your having taken in so good Part Our shiping the Two
                            Pipes of choice old wine for you in April last, which we are very glad to find were safe arriv’d at Maryland, & we
                            have not the least Doubt but Messrs Charles Crookshanks & Co. of that State will take due care of them &
                            forward them wherever your Excellency may be pleas’d to Order.
                        In Obedience to your Excellency’s Commands we have now the farther Honor of inclosing you an Invoice &
                            Bill of Lading for Two other Pipes of very choice Particulr Madeira Wine, of a fine Amber Colour, High Flavour, &
                            Three years Old; which we have Ship’d for Potomack River in Virginia agreable to your Excellencys orders, by the Ship Hero, Willm Paul Master, belonging to Baltimore in Maryland, & we heartily wish
                            them Safe, and that they may prove entirely to your Excellency’s Satisfaction. We have also Ship’d for you by the same
                                Conveyance a Rove box of choice New Citron, & Two Baskets of Portugal
                            Figs, as mention’d in the Invoice & Bill of lading. The Citron is fresh & very good, but we can’t say so much in Praise of the Figs, they not being of the first Sort, but they are the very best that cou’d possibly be obtained in this Island, & the amount of the whole being £74 9Sterling, Your Excellency will be pleasd at your Leisure to order to be deliverd as you propose to Lewis Pintard Esqr. together with the £72 Str. amount of the former Two Pipes.
                            
                        We are Highly Oblig’d to your Excellency for the very Friendly Manner in which you are pleas’d to Express your Sensibility on the favourable Manner in which we have on all Occasions Spoke of your most Eminent Services in the Great Contest between America & Great Britain, Had we done otherways we must have differ’d from all the rest of the World, it being Well known to all the Candid & Judicious Part of it that to the Great & Glorious General Washington it is Owing, that America has been Extricated from the Difficulties & Distresses with which she was so long Threatned.
                        It will always be the greatest Pleasure imaginable to us to have it in our Power to Render your Excellency
                            any agreable Service, by a most Punctual & Faithfull Execution of whatever Commands you may be pleas’d to pay on us,
                            & have the Honor to be with all possible Respect Your Excellency’s Most Obedient and most Obliged Humble Servants
                        
                            John Searle & Co.
                        
                    